Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 16 claims and claims 1-16 are pending.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 12 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claims 12 and 16 recites “a structural unit” which fail to further limit the subject matter of the claims they depend from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over MCANDREW; Paul (US. Pub. No. 2017/0259789 A1; hereinafter as Paul) in view of Romack et al. (US. 2015/0138357 A1).

	
Regarding claim 1, Paul teaches a cleaning apparatus([abstract]-cleaning system) for cleaning a surface of a sensor apparatus of a vehicle ([para 001;005 and 006]- washing systems for cleaning lenses and sensors), comprising at least one spray nozzle for discharging a fluid cleaning agent([para 0006]- Normally, cleaning fluid nozzles and nozzle assemblies are mounted on a vehicle adjacent to a camera or to a sensor, and are positioned such that liquid from the nozzles may directly sprayed onto the surface to be cleaned. As already mentioned in the very beginning, the surface to be cleaned might be a lens cover, a lens dome or a sensor surface), wherein the surface is delimited by an encircling outer edge([see in Fig. 1-2]- according to FIGS. 1 and 2, the sensor unit 3 on its outer surface), wherein the cleaning apparatus comprises a stationary flow body which serves at least for guiding away a fluid stream flowing away from the surface([see in Fig. 6]- FIG. 6, the nozzle carrier 4 at its leading end rather comprises two circular segments one forming the nozzle 19 and the other one forming a rebound wall or rebound surface for the cleaning fluid. In FIG. 6, the two wall segments 28 define a circular arc of about 150°).
However, Paul does not explicitly disclose wherein the flow body at least sectionally adjoins the outer edge of the surface, in particular completely surrounds said 
In an analogous art, Romack teaches wherein the flow body at least sectionally adjoins the outer edge of the surface, in particular completely surrounds said outer edge, and wherein, at the outer edge, an outer surface of the flow body is oriented so as to be substantially tangential to the adjoining surface([see in Fig. 5B, 6B and 12A-12B]- FIGS. 10, 12A and 12B the fluidic oscillator with interaction chamber 331 as configured in nozzle assembly 310 is suitable for use at colder temperatures for an exhaust flow in the form of oscillating spray of fluid droplets 336 and has a pair of power nozzles 514 configured to accelerate the movement of the pressurized fluid, a fluid pathway that connects and allows for the flow of pressurized fluid between its inlet 512 and the power nozzles 514, an interaction chamber 518 which is attached to the nozzles and receives the flow from the nozzles, a fluid spray outlet 520 from which the spray exhausts from the interaction chamber, and a flow instability generating structural feature for increasing the instability of the fluid's flow from the power nozzles, with this structural feature being situated in a location chosen from the group consisting of a location within the fluid pathway or proximate the power nozzles. The flow instability generating feature preferably comprises a protrusion that extends inward from each sidewall 506 of the fluid pathway so as to cause a flow separation region downstream of the protrusions, but may comprise a step 524A in the height elevation of the floor of the power nozzles 514 with respect to that of the interaction chamber, as best seen in FIG. 12B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Regarding claim 2, Paul teaches wherein the flow body simultaneously serves for guiding a fluid stream flowing from the spray nozzle to the surface ([para 0006]- Normally, cleaning fluid nozzles and nozzle assemblies are mounted on a vehicle adjacent to a camera or to a sensor, and are positioned such that liquid from the nozzles may directly sprayed onto the surface to be cleaned. As already mentioned in the very beginning, the surface to be cleaned might be a lens cover, a lens dome or a sensor surface).
Regarding claim 3, Paul teaches wherein, in relation to the outer surface region the spray nozzle is positioned so as to be stationary in a recessed manner such that the discharge of the cleaning agent is realized below the outer surface region([para 0006]- Normally, cleaning fluid nozzles and nozzle assemblies are mounted on a vehicle adjacent to a camera or to a sensor, and are positioned such that liquid from the nozzles may directly sprayed onto the surface to be cleaned. As already mentioned in the very beginning, the surface to be cleaned might be a lens cover, a lens dome or a sensor surface).
Regarding claim 4, Romack teaches wherein the flow body is formed so as to be substantially curved like a dome or conical ([see in Fig. 3A]- camera housing 212 and lens surface 222 by spray 236 where spray flow is curved like). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Romack to the modified system of Paul 
Regarding claim 5, Romack teaches wherein the outer edge is oriented so as to be substantially flush with a surrounding outer surface region and the flow body is arranged below the outer surface region([see in Fig. 3A-3C]- camera housing 212 and lens surface 222 by spray 236 where spray flow is curved like and it is below the surface region). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Romack to the modified system of Paul methods  for cleaning soiled objective lenses on wide angle or "fish-eye" video cameras or sensors when mounted in a configuration that is exposed to dirty environments [Romack; paragraph 0004].
Regarding claim 6, Romack teaches wherein the cleaning apparatus comprises a housing with a front surface which is configured so as to be flush with the surrounding outer surface region wherein the surface is at least regionally surrounded by the front surface and wherein an annular gap is present between the outer edge and the front surface  which annular gap at least sectionally borders the surface so as to run along the outer edge([see in Fig. 13A-1C]- in FIGS. 13A-13C is preferably is configured as an integrated automotive camera module and nozzle assembly, with 612 camera module and the aimed nozzle assembly integrally packaged as a one-piece unitary module configured for assembly into a vehicle 8. Substantially fluid impermeable camera module 612 is affixed within bezel or housing 611 and has an interior configured to enclose and aim an imaging sensor having an objective lens and a pixelated image 
Regarding claim 7, Paul teaches wherein the housing has, below the front surface, a collecting chamber for collecting the cleaning agent wherein an inlet into the collecting chamber is formed by the annular gap([see in Fig. 1-2]-a fluid chamber 10 where also can be used collecting cleaning agent).
Regarding claim 9, Romack teaches wherein, below the outer surface region, at least two spray nozzles are arranged so as to be stationary in a manner spaced apart from one another in a circumferential direction about a sensor axis([para 0020-0022]- an image sensor housing assembly including an integral, remotely controllable lens cleaning system with an optimized configuration for aiming one or more cleaning sprays of selected fluidic oscillators at the housing's transparent objective lens protective cover to safely and quickly remove accumulated debris (e.g., accumulated dirt, dust, mud, road salt or other built-up debris) and minimize the likelihood that vision obstructing debris or washer fluid droplets remain in the camera's field of view). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Romack to the modified system of Paul methods for cleaning soiled objective lenses on wide angle or "fish-eye" video cameras 
Regarding claim 10, Romack teaches wherein the sensor apparatus is a digital camera and the surface s an outer surface of a camera lens([para 0029 and 0032]- a driver, user or operator views the image generated by the external camera or image sensor on an interior video display and decides whether and when to clean the external camera's objective lens cover's surface to remove accumulated debris (e.g., accumulated dirt, dust, mud, road salt or other built-up debris)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Romack to the modified system of Paul methods for cleaning soiled objective lenses on wide angle or "fish-eye" video cameras or sensors when mounted in a configuration that is exposed to dirty environments [Romack; paragraph 0004].
Regarding claim 11, Romack teaches wherein the cleaning apparatus is combined with the sensor apparatus([para 0029 and 0032]- a driver, user or operator views the image generated by the external camera or image sensor on an interior video display) in a common housing to form a common structural unit([see in Fig. 2]- in FIG. 2 is a schematic diagram illustrating an automotive imaging system with a camera housing and integrated nozzle assembly configured for use with a remote control method for cleaning the imaging system's exterior objective lens surface). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Romack to the modified system of Paul methods for cleaning soiled objective lenses on wide angle or "fish-eye" video 
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 11.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 14, Romack wherein, during cleaning operation, the spray nozzles are not actuated simultaneously, in particular are actuated alternately([para 0020-0022]- an image sensor housing assembly including an integral, remotely controllable lens cleaning system with an optimized configuration for aiming one or more cleaning sprays of selected fluidic oscillators at the housing's transparent objective lens protective cover to safely and quickly remove accumulated debris (e.g., accumulated dirt, dust, mud, road salt or other built-up debris) and minimize the likelihood that vision obstructing debris or washer fluid droplets remain in the camera's field of view; [para 0132]- Nozzle assembly 730 sprays which function as alternately). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Romack to the modified system of Paul methods for cleaning soiled objective lenses on wide angle or "fish-eye" video cameras or sensors when mounted in a configuration that is exposed to dirty environments [Romack; paragraph 0004].

Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Romack as applied claim 1 above and further in view of Davis et al. (CN 106536296 A).
Regarding claim 8, the combination of Paul and Romack does not explicitly disclose wherein the cleaning apparatus comprises at least one blowing nozzle for blowing out an air stream in the direction of the surface which at least one blowing nozzle is arranged in a stationary manner below the outer surface region.
In an analogous art, Davis teaches wherein the cleaning apparatus comprises at least one blowing nozzle for blowing out an air stream in the direction of the surface which at least one blowing nozzle is arranged in a stationary manner below the outer surface region ([see in pg. 5, in para 11]- according to the invention of an integrated vehicle loading view and cleaning system can be mounted so that the lens dome or dome-shaped lens cover in the installed position slightly downward ground to make the excess cleaning fluid can be automatically discharged by gravity. As described above, the system may also include at least one air nozzle to blow away excess cleaning fluid). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Davis to the modified system of Paul and Romack to provide an integrated vehicle-loading vehicle view and cleaning system to improve the sight of the driver and improve the safety. 
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Walsoe et al., US 2020/0238955 A1, discloses an air jet-based cleaning system, for cleaning an optical surface.
2.	Deane et. al., US 2020/0001832 A1, discloses methods for cleaning vehicle components including perception surfaces, such as sensors, windshields, mirrors, headlamps, etc..
3.	Rice, US  2019/0135239 A1, discloses methods for cleaning sensors of a vehicle using a spray pattern are provided.


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487